Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to video coding, including video encoding and video decoding.

Prior art was found for the claims as follows:
Fan Wang et al. [OPENCL Based High-Quality HEVC Motion Estimation On GPU: already of record] discloses the following claim limitations:
Claim 1. A method of coding video data (i.e. This paper presents a high quality H.265/HEVC motion estimation implementation with the cooperation of CPU and GPU- Abstract), the method comprising: 
coding motion information for a first coding tree unit (CTU) line of a picture, the motion information for the first CTU line including first one or more motion vectors (i.e. At first, a CTU is divided into 256 4x4 blocks. The SADs of the 256 blocks in each CTU are calculated- page 2, ¶9 … GPU can get an AMV for each block) for the first CTU line (i.e. The motion vector that has the minimum Jpred is selected as AMV. The search center on GPU is set as (0, 0). After searching the range from (-64, - 64) to (64, 64), GPU can get an AMV for each block- page 3, ¶2…… One CTU row is processed at the same time on GPU- page 3, ¶7); 
storing the motion information for the first CTU line of the picture (i.e. CTU row- page 3, ¶7) in a first history motion vector predictor (MVP) buffer of a memory (i.e. each buffer can store the needed SAD’s of 16x16 motion areas, SATDs of 5 8x8 motion areas and AMVs of each block in a CTU row- page 3-4, § 3.3), including storing the first one or more motion vectors for the first CTU line in the first history MVP buffer for use as first motion vector predictors to predict first one or more other motion vectors of the picture (i.e. In IME, GPU estimates an approximate motion vector, which we call AMV- page 2, ¶7); 
coding motion information for a second CTU line of the picture, the motion information for the second CTU line including second one or more motion vectors (i.e. At first, a CTU is divided into 256 4x4 blocks. The SADs of the 256 blocks in each CTU are calculated- page 2, ¶9 … GPU can get an AMV for each block) for the second CTU line(i.e. The motion vector that has the minimum Jpred is selected as AMV. The search center on GPU is set as (0, 0). After searching the range from (-64, - 64) to (64, 64), GPU can get an AMV for each block- page 3, ¶2… One CTU row is processed at the same time on GPU- page 3, ¶7); 
after resetting the second history MVP buffer, storing the motion information for the second CTU line of the picture in the second history MVP buffer, the second CTU line being different than the first CTU line, including storing the second one or more motion vectors for the second CTU line for use as second motion vector predictors to predict second one or more other motion vectors of the picture (i.e. Several buffers are allocated for the communication between two devices, as shown in Figure 4- page 3, ¶11).
However, Fan does not disclose:
forming first one or more prediction blocks for first one or more coding units (CUs) of the first CTU line using first reference blocks identified by the first one or more motion vectors; 
coding first one or more residual blocks for the first one or more CUs, the first one or more residual blocks representing respective differences between the first one or more prediction blocks and the first one or more CUs; 
forming second one or more prediction blocks for second one or more CUs of the second CTU line using second reference blocks identified by the second one or more motion vectors; 
coding second one or more residual blocks for the second one or more CUs, the second one or more residual blocks representing respective differences between the second one or more prediction blocks and the second one or more CUs.
In the same field of endeavor, Tzu-Der Chuang [US 20190082191 A1: already of record] discloses:
forming first one or more prediction blocks for first one or more coding units (CUs) of the first CTU line (i.e. the temporal buffer stores MVs of the first neighboring N×N block row- ¶0012) using first reference blocks identified by the first one or more motion vectors (i.e. The method derives an affine candidate including affine motion vectors using the retrieved two or more motion vectors, and encodes or decodes the current block by predicting the current block using one or more motion compensated blocks by the derived affine candidate. The buffer for affine candidate derivation stores selective motion vectors less than all motion vectors of coded blocks in the current picture- Abstract); 
coding first one or more residual blocks for the first one or more CUs (i.e. The prediction residual signal is further processed by Transformation (T) 918 followed by Quantization (Q) 920. The transformed and quantized residual signal is then coded by Entropy Encoder 934 to form the encoded video bitstream- ¶0064), the first one or more residual blocks representing respective differences between the first one or more prediction blocks and the first one or more CUs (i.e. Switch 914 selects one of the outputs from Intra Prediction 910 and Affine Prediction 912 and supplies the selected predictor to Adder 916 to form prediction errors, also called prediction residual signal- ¶0063); 
forming second one or more prediction blocks for second one or more CUs of the second CTU line (i.e. the temporal buffer stores MVs of the first neighboring N×N block row and a second neighboring N×N block row- ¶0012) using second reference blocks identified by the second one or more motion vectors (i.e. The method derives an affine candidate including affine motion vectors using the retrieved two or more motion vectors, and encodes or decodes the current block by predicting the current block using one or more motion compensated blocks by the derived affine candidate. The buffer for affine candidate derivation stores selective motion vectors less than all motion vectors of coded blocks in the current picture- Abstract); 
coding second one or more residual blocks for the second one or more CUs(i.e. The prediction residual signal is further processed by Transformation (T) 918 followed by Quantization (Q) 920. The transformed and quantized residual signal is then coded by Entropy Encoder 934 to form the encoded video bitstream- ¶0064), the second one or more residual blocks representing respective differences between the second one or more prediction blocks and the second one or more CUs (i.e. Switch 914 selects one of the outputs from Intra Prediction 910 and Affine Prediction 912 and supplies the selected predictor to Adder 916 to form prediction errors, also called prediction residual signal- ¶0063).
However, Fan and Chuang do not teach explicitly:
resetting a second history MVP buffer of the memory.
In the same field of endeavor, of Matsubayashi Kei [US 20070211801 A1: already of record] discloses:
resetting a second history MVP buffer of the memory (i.e. deleted, for example, by overwriting with a motion vector newly supplied from the decoding unit 6- ¶0057… among the motion vectors stored in the motion vector buffer 8, the motion vector not used for generating the interpolated vector is also deleted, for example, by overwriting with a motion vector newly supplied from the decoding unit 6- ¶0057).
However, Fan Chuang and Matsubayashi do not teach explicitly:
after resetting the second history MVP buffer.
In the same field of endeavor, of Retter; Rafael et al. [US 5379070 A: already or record]:
after resetting the second history MVP buffer (i.e. A flush mechanism is added to guarantee proper concatenation of the various compressed file segments. At the end of every MCU row, the device must empty its internal code buffer, before it can start to encode the next MCU row. After all of the internal buffer is emptied, the device notifies the system, and only after all devices have completed to empty their buffers, compression of the next MCU row in every vertical slice can start. An improvement to the above is a dual code buffer, where after the flush, the coding continues to the second buffer, while the first buffer is emptied, so the two MCU rows are separated from each other- col 5 line 10-23).
Claims 20 and 42, apparatus of both claims 20 and 42 correspond to method claim 1, and therefore Fan, Chuang, Matsubayashi and Retter teach the same limitations as listed above.
Claim 33, computer-readable medium storing instructions claim 33 corresponds to apparatus claim 1, and therefore Fan, Chuang, Matsubayashi and Retter teach the same limitations as listed above. 

However, in consideration of applicant's arguments as whole there is not strong motivation or reasoning to combine references to arrive at the claimed invention.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-58 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488